Defendant established prima facie entitlement to summary dismissal by submitting evidence that it had no notice of the condition on the stadium’s escalator allegedly causing plaintiffs fall and that the escalator steps were reasonably safe for traversing, and plaintiffs opposition failed to create any material issue of fact. Although plaintiff alleged that water accumulated on the escalators each time it rained at Yankee Stadium, this raised no more than a general awareness that the escalators became wet during inclement weather, which was insufficient to establish constructive notice of the specific condition causing plaintiffs injury (Solazzo v New York City Tr. Auth., 6 NY3d 734 [2005]). Plaintiff produced no evidence to raise a factual issue as to whether defendant had received such notice from any other source (see Casado v OUB Houses Hous. Co. Inc., 59 AD3d 272 [2009]). Concur—Mazzarelli, J.P., Sweeny, Moskowitz, Manzanet-Daniels and Román, JJ.